 



EXHIBIT 10.5
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(this “Amendment”) is entered into effective as of March 27, 2006, by and
between CancerVax Corporation, a Delaware corporation (the “Company”), and
Dennis Van Epps (“Executive”).
     WHEREAS, the Company and Executive desire to amend that certain Second
Amended and Restated Employment Agreement dated as of November 15, 2004, between
the Company and Executive (as amended to date, the “Original Agreement”) on the
terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth, the parties hereto agree as follows:
     1. Amendment to Section 4(g)(v). A new sentence is added at the end of
Section 4(g)(v) of the Original Agreement to read as follows:
                  “Notwithstanding the foregoing, none of the Stock Awards
granted to Executive on March 27, 2006 shall accelerate pursuant to clauses (i),
(ii), (iii) or (iv) of this Section 4(g).”
     2. No Other Amendments. Except as expressly provided for in this Amendment,
no other term or provision of the Original Agreement is amended or modified in
any respect.
(Signature Page Follows)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

              CANCERVAX CORPORATION
 
       
 
  By:   /s/ David F. Hale
 
       
 
  Name:   David F. Hale
 
       
 
  Title:   President and Chief Executive Officer
 
       
 
            /s/ Dennis Van Epps           Dennis Van Epps

[SIGNATURE PAGE TO SECOND AMENDMENT TO SECOND
AMENDED AND RESTATED EMPLOYMENT AGREEMENT]

 